Citation Nr: 1010914	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  00-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for sinusitis with 
headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the Veteran's application to 
reopen claims of entitlement to service connection for 
sinusitis with headaches and a vision disorder.  The Veteran 
perfected a timely appeal of these determinations to the 
Board.  When this case was before the Board in April 2004, 
the matter was remanded for further development and 
adjudication.  In May 2005, the Board reopened the Veteran's 
claims and remanded the substance of the claims for further 
development.  The Board denied the Veteran's claim for 
sinusitis with headaches in an August 2007 decision.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) concerning the denial of 
his claim for service connection for sinusitis with 
headaches.  The CAVC issued an Order granting a Joint Motion 
for Remand in February 2009 vacating the August 2007 Board 
decision in part and remanding the case for further 
proceedings consistent with the Joint Motion.  That part of 
the August 2007 Board decision concerning the denial of 
entitlement to service connection for defective vision 
remains undisturbed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  The evidence of record does not 
provide sufficient information for the Board to determine 
whether the Veteran's currently diagnosed chronic daily 
headaches and chronic nocturnal rhinitis are related to the 
headaches and sinusitis the Veteran experienced in service.   

As directed in the May 2005 Remand, the Veteran was afforded 
a VA examination in October 2006.  The Board's May 2005 
Remand instructions specifically asked the examiner to offer 
an opinion as to whether it was as likely as not that the 
Veteran's disabilities were caused by or had their onset 
during service.  The examiner was asked to set forth the 
complete rationale for all opinions expressed and conclusions 
reached.  The examiner opined that the headaches were un-
related to sinus disease.  There was no intracranial 
pathology which was causing the headaches.  The examiner also 
stated that based on history, examination, and negative 
CT/allergy testing, the patient's complaints of nasal 
congestion and headaches are less likely than not related to 
exposures during basic training.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Unfortunately, as the 
record still does not contain a medical opinion based on full 
consideration of the pertinent, documentary evidence, 
pursuant to Stegall, a remand for compliance with the 
directives of the Board's prior remand is warranted.  Service 
treatment records show that the Veteran was seen in August 
and October 1981 for complaints of headaches.  One of these 
treatment notes also noted tender sinuses and indicated a 
diagnosis of sinusitis.  In the October 2006 VA examination 
report, the examiner found that the Veteran's complaints of 
nasal congestion and headaches were less likely than not 
related to exposures during basic training.  However, the 
examiner was asked to offer an opinion as to whether it is as 
likely as not that the Veteran's disabilities were caused by 
or had their onset during service, whether they were related 
to exposures during basic training does not answer the 
question posed.  

In light of the foregoing, therefore, the Board concludes 
that this matter must be remanded for compliance with the 
Board's May 2005 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file 
to be reviewed for the purpose of 
preparing an addendum that addresses 
whether the Veteran's currently diagnosed 
chronic daily headaches and chronic 
nocturnal rhinitis are related to his 
military service.  It is imperative that 
the examiner reviews all of the evidence 
in the claims file, to specifically 
include review of the Veteran's service 
treatment records and a complete copy of 
this REMAND, and acknowledges such review 
in the examination report.  The examiner 
is specifically requested to offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
currently diagnosed chronic daily 
headaches and chronic nocturnal rhinitis 
were caused by or had their onset during 
service.  If an examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.  After the development requested above 
has been completed, the record should 
again be reviewed.  The claim for service 
connection should be adjudicated.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


